DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           TERRI THOMAS,
                              Appellant,

                                    v.

 U.S. BANK, NATIONAL ASSOCIATION AS LEGAL TITLE TRUSTEE
 FOR TRUMAN 2016 SC6 TITLE TRUST, MORTGAGE ELECTRONIC
 REGISTRATION SYSTEMS, INC. AS NOMINEE FOR GREENPOINT
                 MORTGAGE FUNDING, INC.,
                         Appellees.

                              No. 4D18-208

                           [October 11, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562017CA000178.

  Jose D. Sosa of the Law Office of Jose D. Sosa, P.C., Palm Beach
Gardens, for appellant.

   Roy A. Diaz of SHD Legal Group, P.A., Fort Lauderdale, for appellee
U.S. Bank, National Association as Legal Title Trustee for Truman 2016
SC6 Title Trust.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.